ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                            People v. Flint, 2012 IL App (3d) 110165




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                    DION FLINT, Defendant-Appellee.



District & No.             Third District
                           Docket Nos. 3-11-0165, 3-11-0224 cons.


Rule 23 Order filed        July 19, 2012
Motion to publish
allowed                    August 24, 2012
Opinion filed              August 24, 2012


Held                       Where the officer who charged defendant with driving under the
(Note: This syllabus       influence, reckless driving, and improper lane usage had a reasonable,
constitutes no part of     articulable suspicion to stop defendant, the grant of defendant’s motions
the opinion of the court   to rescind the summary suspension of his license and suppress evidence
but has been prepared      was reversed.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Will County, Nos. 10-DT-2036, 10-TR-
Review                     116600, 10-TR-116601; the Hon. Joseph C. Polito, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                 James Glasgow, State’s Attorney, of Joliet (Terry A. Mertel and Nadia L.
Appeal                     Chaudhry, both of State’s Attorneys Appellate Prosecutor’s Office, of
                           counsel), for the People.

                           Joel Murphy, of Chuck Bretz & Associates, P.C., of Joliet, for appellee.


Panel                      JUSTICE CARTER delivered the judgment of the court, with opinion.
                           Justices McDade and O’Brien concurred in the judgment and opinion.



                                             OPINION

¶1           Defendant, Dion Flint, was charged with driving under the influence (DUI), reckless
        driving, and improper lane usage. He filed a petition to rescind his statutory summary
        suspension and a motion to suppress evidence, both of which the circuit court granted after
        it found that the police officer lacked a reasonable, articulable suspicion to stop defendant.
        On appeal, the State argues that the trial court’s rulings were erroneous because the officer
        did in fact have a reasonable, articulable suspicion to stop defendant. We reverse and
        remand.

¶2                                               FACTS
¶3           On December 20, 2010, defendant received citations for DUI, reckless driving, and
        improper lane usage. Defendant also received notice that his driver’s license was subject to
        a summary suspension because he failed a breath test.
¶4           Defendant filed a petition to rescind the statutory summary suspension and a motion to
        suppress, in which he argued, among other things, that the officer lacked a reasonable,
        articulable suspicion to effect a traffic stop.
¶5           At the hearing on defendant’s petition and motion, defendant testified that on December
        20, 2010, at about 1:40 a.m., he was driving eastbound on Stripmine Road in Wilmington,
        Illinois. His friend, Gerald Hatch, was seated in the front passenger’s seat. They were coming
        from Snooker’s Bar and Grill and heading to Hatch’s motorcycle shop. The speed limit was
        50 miles per hour, and the road was a little icy. Stripmine Road had one lane in each
        direction with a dotted yellow center line between the two lanes and a white fog line on the
        outside of each lane. According to defendant, while he was on Stripmine Road, he never
        crossed the center line and there was nothing unusual about his driving.
¶6           Defendant signaled and made a left turn onto Davy Lane heading northbound. He drove
        about a half a mile to Hatch’s shop, signaled a right turn, and pulled into the parking lot.
        According to defendant, he did not cross any of the lane lines while on Davy Lane. A friend
        of defendant was in a vehicle directly behind him. Defendant wanted to be facing the exit,

                                                 -2-
       so he put the vehicle in reverse, turned the steering wheel hard, did a “half-donut” maneuver
       to swing the front end of the vehicle around, and parked the vehicle. The parking lot was big,
       empty, and full of ice. There were no vehicles or people in the parking lot, and there was no
       property near defendant’s vehicle when he swung the front end of the vehicle around. After
       defendant parked, his friend in the vehicle behind him pulled in next to him. Behind her, a
       police officer pulled in with his overhead lights on. A traffic stop ensued. During the course
       of the stop, at the officer’s request, defendant performed field sobriety tests. Defendant was
       subsequently arrested for DUI.
¶7         Gerald Hatch testified for defendant and gave a similar account as to what had occurred
       that evening leading up to the traffic stop. In addition, Hatch stated that the parking lot for
       his business was a big lot and that there were five other businesses at that location. Hatch
       remained in the car and did not see what occurred between the officer and defendant after
       defendant was asked to step out of the car.
¶8         Will County Sheriff’s Deputy Kurt Messer testified for the State. Messer’s testimony was
       similar to that of defendant and Hatch regarding the weather and road conditions that night
       and the route that defendant traveled. Messer testified, however, that while defendant was
       driving on Stripmine Road, he observed defendant cross the center line for possibly a few
       seconds. According to Messer, the tire of defendant’s vehicle went completely over the
       center line and then back. Messer testified further that when defendant pulled into the
       parking lot, he did two complete “donuts.” Messer made the traffic stop because of the
       improper lane usage and because of the reckless driving. Those observations raised questions
       in Messer’s mind regarding defendant’s ability to drive. Messer stated that the parking lot
       where defendant did “donuts” was a small industrial parking lot with several businesses.
¶9         Defense counsel argued that, pursuant to People v. Hackett, 406 Ill. App. 3d 209 (2010),
       rev’d, 2012 IL 111781, defendant’s single, momentary deviation from his lane on Stripmine
       Road was insufficient to create a reasonable, articulable suspicion of criminal activity.
       Defense counsel argued further that defendant’s “donut” maneuver in the parking lot did not
       create a reasonable, articulable suspicion of reckless driving because the parking lot was
       large and empty and because no person or property was put in danger by defendant’s
       maneuver. Defendant asserted, therefore, that he should not have been stopped by Messer.
       The State attempted to distinguish this court’s decision in Hackett on its facts, but the circuit
       court found that it was bound by the case. Accordingly, the circuit court found that Messer
       lacked a reasonable, articulable suspicion to stop defendant, and granted defendant’s petition
       to rescind and motion to suppress. The State appealed the circuit court’s rulings.

¶ 10                                       ANALYSIS
¶ 11       On appeal, the State argues that the circuit court’s rulings were erroneous because the
       officer did in fact have a reasonable, articulable suspicion to stop defendant.
¶ 12       When reviewing a circuit court’s decision on a petition to rescind or a motion to
       suppress, we grant great deference to the court’s findings of historical fact and will not
       disturb those findings unless they are against the manifest weight of the evidence. Hackett,
       2012 IL 111781, ¶ 18; People v. Wear, 229 Ill. 2d 545, 561-62 (2008). However, we are free

                                                 -3-
       to undertake our own assessment of the facts as they relate to the legal issues presented by
       the case, and, therefore, we review the trial court’s ultimate ruling on the motion under the
       de novo standard. Hackett, 2012 IL 111781, ¶ 18; Wear, 229 Ill. 2d at 562.
¶ 13       In this case, Messer stopped defendant for, among other things, a possible violation of
       section 11-709(a) of the Illinois Vehicle Code (Code), which states: “[a] vehicle shall be
       driven as nearly as practicable entirely within a single lane and shall not be moved from such
       lane until the driver has first ascertained that such movement can be made with safety.” 625
       ILCS 5/11-709(a) (West 2010).
¶ 14       In this court’s Hackett decision, the defendant was driving in the left lane of a four-lane
       roadway when a police officer began following him. Hackett, 406 Ill. App. 3d at 210. The
       officer observed the defendant’s passenger side tires “ ‘slightly’ ” or “ ‘barely’ ” cross over
       the black-and-white striped line dividing the left lane from the right lane. Hackett, 406 Ill.
       App. 3d at 211. The deviation occurred twice before the officer effected a traffic stop.
       Hackett, 406 Ill. App. 3d at 211. This court held that section 11-709(a), as construed by
       People v. Smith, 172 Ill. 2d 289 (1996), criminalizes a driver’s lane deviation only when “the
       driver of the vehicle actually drives for some reasonably appreciable distance in more than
       one lane of traffic.” Hackett, 406 Ill. App. 3d at 214. Accordingly, this court held that the
       officer “lacked probable cause to stop defendant for a violation of section 11-709(a).”
       Hackett, 406 Ill. App. 3d at 215. This court also stated that “we would also find that the facts
       and circumstances surrounding the traffic stop did not provide a reasonable, articulable
       suspicion to stop defendant based on [the officer’s] stated reason of a violation of section 11-
       709(a).” Hackett, 406 Ill. App. 3d at 215.
¶ 15       In our supreme court’s Hackett decision, our supreme court granted leave to appeal to
       answer the question of “ ‘whether the appellate court erroneously found there was no
       reasonable suspicion for a traffic stop where the uncontested testimony showed defendant
       swerved twice across a lane divider of traffic.’ ” (Emphasis in original.) Hackett, 2012 IL
111781, ¶ 19. Initially, our supreme court noted:
           “[T]hough traffic stops are frequently supported by ‘probable cause’ to believe that a
           traffic violation has occurred, as differentiated from the ‘less exacting’ standard of
           ‘reasonable, articulable suspicion’ that justifies an ‘investigatory stop,’ the latter will
           suffice for purposes of the fourth amendment irrespective of whether the stop is
           supported by probable cause.” Hackett, 2012 IL 111781, ¶ 20.
       After clarifying that “the distance a motorist travels while violating the proscription of
       section 11-709(a) is not a dispositive factor in the applicable analysis” (Hackett, 2012 IL
111781, ¶ 26), our supreme court then clarified that section 11-709(a) contains two
       components: (1) the driver must have deviated from his or her established lane; and (2) it
       must have been practicable for the driver to remain in that lane. Hackett, 2012 IL 111781,
       ¶ 27. While both components are needed to establish probable cause and to obtain a
       conviction, only the former is needed to justify an investigatory stop:
           “Where, as here, a police officer observes multiple lane deviations, for no obvious
           reason, an investigatory stop is proper. For probable cause and conviction, there must be
           something more: affirmative testimony that defendant deviated from his proper lane of


                                                 -4-
           travel and that no road conditions necessitated the movement. An investigatory stop in
           this situation allows the officer to inquire further into the reason for the lane deviation,
           either by inquiry of the driver or verification of the condition of the roadway where the
           deviation occurred.” (Emphases in original.) Hackett, 2012 IL 111781, ¶ 28.
¶ 16       In applying the law to the facts of the case, our supreme court noted that the officer
       observed the defendant deviate from his established lane for no obvious reason and held that
       the officer was therefore justified in effecting an investigatory stop for a possible violation
       of section 11-709(a). Hackett, 2012 IL 111781, ¶ 29. Accordingly, our supreme court
       reversed this court’s Hackett decision, held that the circuit court erred when it granted the
       defendant’s motion to suppress, and remanded the case to the circuit court for further
       proceedings. Hackett, 2012 IL 111781, ¶ 31.
¶ 17       In this case, Messer testified that he observed defendant’s vehicle cross over the center
       line into the oncoming lane of traffic. Applying the principles of our supreme court’s Hackett
       decision to the facts of this case, we hold that Messer in fact had a reasonable, articulable
       suspicion to justify an investigatory stop of defendant for a possible violation of section 11-
       709(a). Hackett, 2012 IL 111781, ¶ 29 (noting that “[a]lthough [the officer’s] testimony
       suggests that he was focused on the defendant’s driving, rather than road conditions–he
       ‘could not recall’ any potholes or other obstructions in the roadway–his observation of two
       lane deviations was sufficient to justify an investigatory traffic stop”). Messer’s suspicions
       were further aroused when he observed defendant do a “donut” in the parking lot and became
       concerned about defendant’s ability to drive.
¶ 18       For the foregoing reasons, we hold that the circuit court erred when it granted the
       defendant’s petition to rescind. Further, because the circuit court’s decision to grant the
       defendant’s motion to suppress was predicated on its ruling that Messer lacked a reasonable,
       articulable suspicion to stop the defendant, we also hold that the trial court erred when it
       granted the defendant’s motion to suppress.

¶ 19                                     CONCLUSION
¶ 20       The judgment of the circuit court of Will County is reversed and the cause is remanded
       for further proceedings.

¶ 21      Reversed and remanded.




                                                 -5-